DETAILED ACTION

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     1)       Claims 6-10, are rejected under 35 U.S.C. 103 as being unpatentable over Miyagoshi et al. (US 2009/0068437).
Claims 6-7: Miyagoshi discloses a paper product that imparts fire retardance [0052].   The paper includes wood pulp [0039], aluminum hydroxide [0051], guanidine phosphate [0051] and guanidine sulfamate [0090].  The amount of pulp is not less than 30 % by weight [0037].  The amounts of aluminum hydroxide, guanidine phosphate and guanidine sulfamate are not disclosed, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the amounts of aluminum hydroxide, guanidine phosphate and guanidine sulfamate in the paper be optimized in order to obtain an improved fire retardant product.
Claim 8: the invention is disclosed per claim 6, above.  The mass ratio of the guanidine sulfamate to the guanidine phosphate is not disclosed, however, it would have been obvious to one skilled in the art that the above mass ratio be optimized in order to obtain an improved fire retardant product.


Claim 10: the invention is disclosed per claim 9, above.  It would have been obvious to one skilled in the art at the time the invention was filed that the sheet of  Miyagoshi be a radio absorbing sheet since the sheet is of similar structure as the present sheet.  
Conclusion
2)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748